Citation Nr: 0515566	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-05 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected bronchial asthma.  
 
2.  Entitlement to service connection for claimed low back 
pain.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
August 1969 and from July 1971 to January 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision.  

The issue of service connection for low back pain is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected bronchial asthma is shown to be 
productive of a disability picture that more nearly 
approximates that of severe overall impairment with at least 
monthly visits for medical care of exacerbations or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  




CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for 
bronchial asthma have been met. 38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.97 including Diagnostic Code 6602 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's initial claim, the Board notes 
that the RO issued a letter dated in May 2001 that informed 
the veteran of the medical and other evidence needed to 
substantiate his claim and of what medical or other evidence 
he was responsible for obtaining.  VA also identified which 
evidence it was responsible for obtaining.  

While the May 2001 letter did not provide the proper notice 
regarding the veteran's increased rating claim, the RO 
provided the veteran with the pertinent rating schedule 
provisions regarding his claim for an increased rating for 
asthma in the February 2003 Statement of the Case and the May 
2003 Supplemental Statement of the Case (SSOC).  

The Board notes that in the SOC, the RO provided the veteran 
the regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

To the extend that the action taken hereinbelow is favorable 
to veteran, any defect in notice with respect to VCAA in this 
case must be considered to be harmless.  


Analysis

The veteran seeks a higher disability rating for his service-
connected asthma.  The veteran essentially contends that the 
impairment caused by his asthma is sufficient to warrant a 
higher evaluation under the criteria of Diagnostic Code (DC) 
6602.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that the veteran's asthma is evaluated under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6602.  

Under the current version of Diagnostic Code 6602, a 10 
percent rating is warranted for FEV-1 of 71 to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalation or oral bronchodilator therapy.  

A 30 percent rating is warranted for FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalation or oral bronchodilator therapy, or; 
inhalation anti-inflammatory medication.  

A 60 percent rating is provided where there is FEV-1 of 40 to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent rating is warranted for FEV-1 of less than 40 
percent predicted; or FEV-1/FVC of less than 40 percent; or 
more than one attack per week with episodes of respiratory 
failure; or the requirement of daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).  

The evidence of record indicates that the veteran has a 
history of taking various prescription steroids for his 
service-connected asthma.  Subsequent to the receipt of the 
veteran's claim for an increased rating for service-connected 
asthma, the veteran underwent VA examination in July 1992.  
He noted at that time a 7-year history of wheezing that 
increased in severity despite use of prescribed medications, 
including steroid inhalers.  

The examiner observed expiratory wheezing with forced 
exploration, but no other signs of lung disease.  The veteran 
did not breathe with accessory muscles, and there was no 
flaring of the nasal airway.  Normal chest diameter and 
breath sounds were reported.  The examiner's impression was 
that of bronchial asthma.  

The private medical records dated from September to November 
1998 reflect the veteran's complaints of shortness of breath 
with exertion, wheezing and cough all with underlying asthma.  

On examination in September 1998, the veteran's breath sounds 
were diminished but clear.  The examiner's impression was 
that of underlying lung disease confirmed by chest x-ray 
study.  In November 1998, the veteran was treated for 
significant obstructive sleep apnea and small airway 
dysfunction noted on pulmonary function testing.  

On VA examination in February 1999, the veteran reported 
having productive cough of white sputum with daily 
hemoptysis, especially with heavy coughing.  The veteran also 
noted chest tightness with heavy breathing.  

The veteran was able to walk about 100 yards before becoming 
short of breath.  When between asthmatic attacks, he had no 
baseline functional status.  His asthma attacks were reported 
to be brought on by heaving lifting or minimal exertion.  The 
veteran reported no hospitalizations for his asthma in the 
past year and noted the use of steroid inhalers and 
nebulizer.  

The veteran's employment was noted to be limited to warehouse 
work due to his asthma.  On examination, the veteran did not 
have any cor pulmonale, right ventricular hypertrophy or 
pulmonary hypertension.  

The July 2001 VA examining physician noted that the veteran 
used metered dose inhaler regularly with nebulizer treatment.  
The examiner's assessment was that of asthma.  

The Board notes that prescription steroids were either 
reported taken by the veteran or prescribed by a physician in 
treatment records dated in private medical records dated in 
August 2001 and VA treatment records dated from October 2001 
to March 2003.  In fact, VA medical records reflect that the 
veteran had had an active prescription for steroid inhalers 
since 2001.  

Also reflected in VA records are the veteran's complaints of 
a worsening of asthma symptoms with increased frequency of 
dyspnea on exertion.  While the VA treatment records reflect 
that an August 2002 pulmonary function test (PFT) was 
completed and were reported as being within normal limits.  

What was documented in August 2002 was a nuclear lung scan 
which demonstrated patchy areas of decreased ventilation and 
perfusion scattered throughout both lungs.  Notations from 
the veteran's VA physician in August 1992 indicated that a 
PFT was requested but not done.  The Board notes that the 
only PFT report was dated in September 2001 with FEV1/FVC of 
71 percent of the predicted.  

Further, since the veteran's last VA examination in July 
2001, the veteran was treated for bouts of pneumonia and 
hemoptysis.  In February 2003, the veteran underwent left 
thoracotomy for hemoptysis, etiology unknown.  

In this case, the Board finds that the service-connected lung 
disability picture is shown by the medical evidence to more 
nearly approximate the criteria for a 60 percent evaluation 
under Diagnostic Code 6602.  

While the recent testing showed the FEV1/FCV was 71 percent, 
the Board notes that the veteran had had an active 
corticosteroid prescription with clinical findings of patchy 
areas of decreased ventilation and perfusion scattered 
throughout both lungs on recent nuclear lung scan.  In 
addition, the recent evidence shows surgical treatment for 
bouts of pneumonia and hemoptysis.  

The overall findings, in the Board's opinion, are more 
consistent with a severe level of impairment reflected by a 
clinical picture of at least monthly visits for medical care 
of exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids 
during the course of the appeal.  

His service-connected disability does not warrant a 100 
percent rating under Diagnostic Code 6602, because the 
medical evidence does not show the daily use of systemic high 
dose corticosteroids or immunosuppressive medications or 
pronounced symptoms with very frequent asthmatic attacks, 
severe dyspnea on slight exertion between attacks, and marked 
loss of weight or other evidence of severe impairment of 
health.  In addition, the veteran's use of medication is 
already contemplated by the criteria.  

In sum, a rating of 60 percent, but not higher for the 
service-connected bronchial asthma is assignable under the 
applicable rating criteria.  



ORDER

A 60 percent disability rating for the service-connected 
bronchial asthma is granted, subject to the law and 
regulations governing the payment of monetary awards.  



REMAND

A review of the veteran's service medical records reflects 
treatment in September 1973 for a sprained low back pain and 
history of recurrent back pain with neurological deficit.  In 
October 1973, the veteran was then admitted to the orthopedic 
clinic for a 5-day period for treatment of his lumbar spine 
strain and pain.  In October 1974, the veteran had another 
exacerbation of low back pain with limited range of motion.  

In January 1976, the veteran sought emergency care for low 
back pain complaints with radiation and numbness into the 
right leg.  He was diagnosed with low back pain.  The veteran 
was noted to have intermittent back problems for a 2-year 
period and was diagnosed with non-discogenic low back pain.  

In March and December 1979 the veteran was again treated for 
recurrent back pain.  And, finally, in November 1981, the 
veteran sought medical treatment for low back pain.  

The veteran reports having had recurrent low back pain since 
service.  His low back condition is currently manifested by 
degenerative joint disease of the lumbar spine, limited 
motion and pain.   

The Board notes that the veteran has not yet been examined 
for VA purposes.   Given the veteran's service medical 
history and current low back symptoms of his low back 
condition, the Board finds that further development is 
necessary in order to fairly decide the veteran's claim.  

It appears that the veteran receives ongoing treatment for 
his low back and other conditions from the VA Medical Center 
(VAMC).  The RO has obtained some VA treatment records, 
however, there are no recent treatment records for a 
recurrent back condition associated with the veteran's claims 
file.  As such, VA is obligated to obtain relevant treatment 
records.  38 U.S.C.A. § 5103A(b),(c) (West 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain any treatment 
records for the veteran from the Columbia 
VAMC dated from 2001 to the present.  

2.  The RO should arrangements for the 
veteran to be afforded a VA examination 
in order to determine the nature and 
likely etiology of the claimed recurrent 
back disorder.  The claims folder should 
be to the examiner(s) for review.  The 
examination report, or an addendum to the 
report, should reflect that such a review 
was made.  All indicated testing should 
be performed.  Based on his/her review of 
the case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has a current low 
back disability that is due to an injury 
or event during service.  The rationale 
for all opinions expressed and 
conclusions reached should be set forth.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the appellant's 
claim.  If any benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  






 Department of Veterans Affairs


